DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first extraction module”, “clustering module”, and “assignment module” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first extraction module”, “clustering module”, and “assignment module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dimitriadis et al. (USPG 2018/0166067, hereinafter referred to as Dimitriadis).

Regarding claims 1, 10, and 19-20, Dimitriadis discloses a method, apparatus, device, and nontransitory computer readable medium for user registration, which is applied to an electronic device, comprising: a housing, a processor, a memory, a circuit board and a power circuit; wherein, the circuit board is arranged inside space surrounded by the housing; the processor and the memory are arranged on the circuit board; the power circuit supplies power to each of circuits or components of the electronic device; the memory stores executable program codes; the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory (figures 12-13 and/or paragraphs 73-86), so as to cause the processor to perform operations of:
the training process in figure 5 is an on-going process, meaning, the system continue to train every time it receives data; absence of specifics in the claim, “a wake-up voice” is interpreted as any audio data), extracting and storing a first voiceprint feature corresponding to the wake-up voice (figure 5, audio data 400 represented by frames f1-fN; acoustic feature AF1-AFN are extracted from each audio frame); 
clustering the stored first voiceprint features to divide the stored first voiceprint features into at least one category, wherein, each of the at least one category comprises at least one first voiceprint feature, which belongs to the same user (figure 5, clustering; also see paragraphs 44-45, clustering based on how similar the extracted feature in a frame is to that of in other frames; clustering based on “means and variance” of the frames); 
assigning one category identifier to each of the at least one category (figure 5 and/or paragraphs 45-46, cluster identifier or CI); and 
storing each category identifier in correspondence to at least one first voiceprint feature corresponding to this category identifier to complete user registration (figure 5, storing by training RNN based on the cluster identifier; also see paragraph 50).

Regarding claim 2, Dimitriadis further discloses the method of claim 1, wherein, clustering the stored first voiceprint features to divide the stored first voiceprint features into at least one category, comprises: calculating a similarity between every two of the stored first voiceprint features by a clustering algorithm (paragraph 44, clustering based on distance or similarity measure); and dividing all of the first voiceprint features into at paragraph 44, clustering based on distance or similarity measure). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriadis in view of Divakaran et al. (USPG 2017/0160813, hereinafter referred to as Divakaran).

Regarding claims 3-4 and 23-24, Dimitriadis further discloses after obtaining a service instruction voice of a user each time, extracting and storing a second voiceprint feature corresponding to the service instruction voice (figure 5, audio data 400 can be short or long and can contain multiple utterances; a subsequent utterance can be considered a subsequent time the voice is received; absence of specifics in the claim, “a service instruction voice” is considered any audio data); matching the second voiceprint feature with each first voiceprint feature in each of the at least one category (figure 5, audio data 400 can be short or long and can contain multiple utterances; voiceprint feature extracted from a subsequent utterance is compared with voiceprint feature extracted from previous utterance as shown in figure 5 in order to determine how similar they are and to classify them based on the similarity or distance; also see paragraphs 44-46); and storing a category identifier of a successfully matched first voiceprint feature in correspondence to this service type (see paragraphs 44-46 and/or figure 5, clustering similar frames);  
 Dimitriadis fails to explicitly disclose, however, Divakaran teaches  LEGAL\43171722\1Preliminary Amendmentdetermining a service type corresponding to the service instruction voice (paragraphs 36 and 137, weather information and direction to restaurant examples); wherein, determining a service type corresponding to the service instruction voice comprises: identifying the service instruction voice to obtain service instruction voice identification information (paragraphs 36 and 137, weather information and direction to restaurant examples); performing semantic analysis on the service instruction voice identification information (paragraphs 36 and 137, weather information and direction to restaurant examples); and determining the service type corresponding to the service instruction voice based on a result of the semantic analysis (paragraphs 36 and 137, weather information and direction to restaurant examples).  
Since Dimitriadis and Divakaran are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of applying .

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriadis in view of Fisher et al. (USPN 6246987, hereinafter referred to as Fisher).

Regarding claims 7 and 27, Dimitriadis fails to explicitly disclose, however, Fisher teaches after obtaining a user registration instruction, acquiring a wake-up voice sample for N times in succession to obtain N wake-up voice samples, and outputting a request for requesting a second user identifier, wherein, N is an integer greater than 1 (process in figure 3, steps 62-76 and/or col. 5, line 27 to col. 6, line 67); receiving voice information fed back by the user for the request for requesting the second user identifier, and performing voice identification on the voice information to obtain voice identification information corresponding to the voice information (figure 3, steps 78-88 and/or col. 6, lines 21-62); and determining the voice identification information as the second user identifier, and storing the second user identifier in correspondence to voiceprint features of the obtained N wake-up voice samples, respectively (figure 3, steps 78-88 and/or col. 6, lines 21-62, storing in database 30).  
Since Dimitriadis and Fisher are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of enrolling .

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriadis in view of in view of Tripp et al. (USPG 2006/0020457, hereinafter referred to as Tripp), and further in view of Fisher.

Regarding claims 8 and 28, Dimitriadis further discloses wherein, the electronic device is an intelligent device, and the method further comprises: obtaining the wake-up voice of the user by: detecting voice information in real time (figure 1, audio input 400).  Dimitriadis fails to explicitly disclose, however, Tripp teaches after detecting voice information input by a user, when a silence duration reaches a preset voice pause duration, determining the voice information input by the user as target to-be-identified voice information (paragraph 28, determining speech events, such as start and stop speech events, based on “configurable duration”); performing voice identification on the target to-be-identified voice information to obtain target voice identification information (paragraph 28, based on detected speech event, speech data within detected speech event is classified as belonging to one speaker).
Since Dimitriadis and Tripp are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art 
The modified Dimitriadis still fails to explicitly disclose, however, Fisher further teaches LEGAL\43171722\1Preliminary Amendmentwhen the target voice identification information is the same as a preset wake-up word, determining the target to-be-identified voice information as the wake-up voice (process in figure 4, speaker identification/verification by comparing spoken utterance against speaker models to determine a match; also see speaker-independent recognition process in step 106 for recognizing password or digits).  
Since Dimitriadis and Fisher are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of matching spoken utterance against templates to determine if there is a match.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriadis in view of in view of Tripp, further in view of Fisher, and further in view of Beckhardt et al. (USPG 2018/0108351, hereinafter referred to as Beckhardt).

Regarding claims 9 and 29, the combination of Dimitriadis, Tripp, and Fisher discloses wherein the method further comprises: obtaining the wake-up voice of the user by: receiving a wake-up voice sent by the intelligent device (see claim 8 above); wherein, after detecting voice information input by a user, when a silence duration reaches a preset voice pause duration, the intelligent device determines the voice information input by the user as target to-be-identified voice information (see claim 8 above); performs voice identification on the target to-be-identified voice information to obtain target voice identification information (see claim 8 above); determines the target to-be-identified voice information as the wake-up voice when the target voice identification information is the same as a preset wake-up word (see claim 8 above).  The combination of Dimitriadis, Tripp, and Fisher still fails to explicitly disclose, however, Beckhardt teaches the electronic device is a cloud server communicatively connected to an intelligent device (figure 5 and paragraphs 21, 28, 93, 123, and 149, sending wakeword speech to the cloud server); and sending the wake-up voice to the cloud server (paragraphs 21, 28, 93, 123, and 149, sending wakeword speech to the cloud server).
Since the modified Dimitriadis and Beckhardt are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of sending the wakeword speech to a cloud server  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of .

Allowable Subject Matter
Claims 5-6 and 26-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sidi et al. (USPG 2015/0025887) teach a blind diatrization of recorded calls with arbitrary number of speakers.  McLaren et al. (USPG 2016/0283185) teach a semi-supervised speaker diarization method.  Sundaranrajan (USPG 2017/0125024) teaches a method for identifying words and speakers in a continuous speech.  Kane (USPG 2008/0091425) teaches a voice print recognition method for voice identification and matching.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656